Title: David Gelston to Thomas Jefferson, 9 August 1816
From: Gelston, David
To: Jefferson, Thomas


          
            Dear Sir,
            New York  August 9th 1816.
          
          I have received bill of lading for 2 boxes, 12 bottles each, red Paillerole wine and one basket maccaronys maccaroni, from Marseilles by the Ship Ocean just arrived, shipped by Mr Car Cathalan—
          I Shall pay every attention, put the whole in Store, await your orders—and remain, with great respect,
          
            sir, your obedient servant—
            David Gelston
          
        